DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The examiner suggests amending “a angle” (see line 3) to “an angle”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The examiner suggests amending “a angle” (see line 25) to “an angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Foss et al. (WO 2009/039281 A2).
	Regarding claim 1, Foss et al. discloses a processing system of producing a product material (see Abstract), comprising: one or more first gas lines, from drying gas source; a system inlet connected to the one or more first gas lines to deliver one or more first gas flows into the processing system; one or more power jet modules (atomizer, 150), which may be adapted to jet the liquid mixture into one or more streams of droplets and to jet the one or more streams of droplets into the processing system; a reaction chamber (stage 1 (110), stage 2 (210), stage 3 (310)) adapted to process a reaction mixture into the product material; and a heating assembly comprising: a second gas line, from drying gas source through a heater and flow distributor or annular gas distributor plate  (240) into second chamber (210), being connected to an opening of a chamber wall of the reaction chamber (110, 210, 310) for delivering one or more second gas flows into the reaction chamber (110, 210, 310); and a gas delivery element (flow distributor or annular gas distributor plate  (240)) being connected to the second gas line and positioned inside the reaction chamber (110, 210, 310), wherein the reaction mixture comprises: the one or more first gas flows; the one or more second gas flows; and the one or more streams of droplets (see Abstract; figure 1, and paragraphs 0018-0041).
	Regarding claim 11, Foss et al. discloses a processing wherein the one or more first gas flows delivered through the one or more first gas lines are maintained at a first temperature, and the one or more second gas flows delivered through the gas delivery element of the heating assembly is maintained at a second temperature, and wherein the second temperature is higher than the first temperature (see Abstract; figure 1, and paragraphs 0018-0041), since the source of drying enters the processing system through a line with no heater or chiller, enters the processing system through a line with a heater and enters the process through a line with a chiller (see figure 1).
	Regarding claims 12-13, Foss et al. discloses a processing system wherein the first temperature is maintained at a temperature of between 20 °C and 400 °C; and wherein the second temperature is maintained at a temperature of between 100 °C and 1400 °C (see paragraphs 0054-0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (WO 2009/039281 A2).
Regarding claim 2, Foss et al. fails to disclose a processing system wherein the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Claim(s) 1-7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0328729 A1) in view of Inada et al. (JP 2003-229124 A).
	Regarding claim 1, Chen discloses a processing system of producing (300) a product material, comprising: one or more first gas lines (first flow of heated gas, 404); a system inlet connected to the one or more first gas lines (first flow of heated gas, 404) to deliver one or more first gas flows into the processing system; one or more power jet modules (mist generator, 306) adapted to jet the liquid mixture into one or more streams of droplets and to jet the one or more streams of droplets into the processing system; a reaction chamber (340) adapted to process a reaction mixture into the product material; and a heating assembly comprising: a second gas line (second flow of heated gas (333)) being connected to an opening of a chamber wall of the reaction chamber (340) for delivering one or more second gas flows into the reaction chamber (340); wherein the reaction mixture comprises: the one or more first gas flows; the one or more second gas flows; and the one or more streams of droplets (see Abstract; figures 1-6 and paragraphs 0029-0090).
	Chen fails to disclose a gas delivery element being connected to the second gas line and positioned inside the reaction chamber.
	Inada et al. discloses a processing system of producing a product material, comprising: one or more first gas lines; a system inlet connected to the one or more first gas lines to deliver one or more first gas flows into the processing system; one or more power jet modules (inflow channels, 2 and 3, slurry passages, 1a an 1b, and spray gas passages, 2a and 2b) adapted to jet the liquid mixture into one or more streams of droplets and to jet the one or more streams of droplets into the processing system; a reaction chamber (pressure vessel, 1) adapted to process a reaction mixture into the product material; and a gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) (see figures 2-3 and paragraph 0008-0017).
	Inada et al. fails to disclose a heating assembly comprising: a second gas line being connected to an opening of a chamber wall of the reaction chamber for delivering one or more second gas flows into the reaction chamber, wherein the reaction mixture comprises: the one or more first gas flows; the one or more second gas flows; and the one or more streams of droplets.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Inada et al. resulting in a gas delivery element being connected to the second gas line and positioned inside the reaction chamber in order to provide a cavitation effect (see Inada et al., paragraph 0014) resulting improvised atomization.
	Regarding claim 2, the combined teachings of Chen and Inada et al. fail to disclose a processing system wherein the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 3, Chen discloses a processing system further comprising a dispersion chamber (drying chamber, 310) adapted to be connected to the one or more power jet modules and to disperse the one or more streams of droplets with the one or more first gas flows into a gas-liquid mixture (see Abstract; figures 1-6 and paragraphs 0029-0090).
Regarding claim 4, Chen discloses a processing system wherein the one or more first gas flows (404) and the one or more streams of droplets (402) are flowed into each other at a dispersion angle (a) of between zero degree and about 180 degree (see figures 4A-4F and paragraphs 0059 and 0061-0064).
	Regarding claim 5, the combined teachings of Chen and Inada et al. disclose a processing system wherein the gas delivery element is positioned inside the reaction chamber to reach an entry region of the reaction chamber where the entry region is connected to the dispersion chamber of the processing system, since Chen discloses a reaction chamber (340) and a dispersion chamber (310) (see Abstract; figures 1-6 and paragraphs 0029-0090).and Inada et al. discloses the gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) is positioned inside the reaction chamber (1) (see figures 2-3 and paragraph 0008-0017).
	Regarding claims 6-7, the combined teachings of Chen and Inada et al. discloses a processing system wherein the one or more second gas flows are delivered by the gas delivery element to mix with one or more flows of the gas-liquid mixture at each other at an angle (ß) of between zero degree and about 180 degree inside the reaction chamber; and wherein the dispersion angle (ß) is 180 degree, since Chen discloses the one or more second gas flows (333) are mixed with one or more flows of the gas-liquid mixture at each other at an angle (ß) of between zero degree and about 180 degree inside the reaction chamber; and wherein the dispersion angle (ß) is 180 degree (see Abstract; figures 1-6 and paragraphs 0029-0090) and Inada et al. discloses the gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) is positioned inside the reaction chamber (1) (see figures 2-3 and paragraph 0008-0017).
	Regarding claim 10, Chen discloses a processing system wherein the processing system further comprises an electronic control center (process control system, 390) (see paragraph 0087).
	Regarding claim 11, the combined teachings of Chen and Inada et al. disclose a processing system wherein the one or more first gas flows delivered through the one or more first gas lines are maintained at a first temperature, and the one or more second gas flows delivered through the gas delivery element of the heating assembly is maintained at a second temperature, and wherein the second temperature is higher than the first temperature, since Chen discloses that the one or more first gas flows (404) delivered through the one or more first gas lines are maintained at a first temperature, and the one or more second gas flows (333) delivered through the one or more second gas lines is maintained at a second temperature, and wherein the second temperature is higher than the first temperature (see Abstract; figures 1-6 and paragraphs 0029-0090) and Inada et al. discloses the gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) is positioned inside the reaction chamber (1) (see figures 2-3 and paragraph 0008-0017).
	Regarding claims 12-13, Chen discloses a processing system wherein the first temperature is maintained at a temperature of between 20 °C and 400 °C; and wherein the second temperature is maintained at a temperature of between 100 °C and 1400 °C (see Abstract; figures 1-6; and paragraphs 0029-0090).
	Regarding claim 14, Chen discloses a processing system of producing a product material, comprising: one or more first gas lines (first flow of heated gas, 404); a system inlet connected to the one or more first gas lines to deliver one or more first gas flows into the processing system; one or more power jet modules (mist generator, 306) adapted to jet the liquid mixture into one or more streams of droplets (at least a mist flow, 402) and to jet the one or more streams of droplets into the processing system; a dispersion chamber (drying chamber, 310) adapted to be connected to the one or more power jet modules (310) and to disperse the one or more streams of droplets (402) with the one or more first gas flows (404) into a gas-liquid mixture, wherein the one or more first gas flows (404) and the one or more streams of droplets (402) are flowed into each other at a dispersion angle (a) of between zero degree and about 180 degree; a reaction chamber (reactor, 340) adapted to process a reaction mixture into the product material; and a heating assembly comprising: a second gas line (second flow of heated gas, 333) being connected to an opening of a chamber wall of the reaction chamber (340) for delivering one or more second gas flows into the reaction chamber (340), wherein the reaction mixture comprises the one or more first gas flows, the one or more second gas flows, and the one or more streams of droplets, and wherein the one or more second gas flows are mixed with one or more flows of the gas-liquid mixture at each other at an angle (ß) of between zero degree and about 180 degree inside the reaction chamber (see Abstract; figures 1-6 and paragraphs 0029-0090).
Chen fails to disclose a gas delivery element being connected to the second gas line and positioned inside the reaction chamber, wherein the reaction mixture comprises the one or more first gas flows, the one or more second gas flows, and the one or more streams of droplets, and wherein the one or more second gas flows are delivered by the gas delivery element to mix with one or more flows of the gas-liquid mixture at each other at an angle (ß) of between zero degree and about 180 degree inside the reaction chamber.  
Inada et al. discloses a processing system of producing a product material, comprising: one or more first gas lines; a system inlet connected to the one or more first gas lines to deliver one or more first gas flows into the processing system; one or more power jet modules (inflow channels, 2 and 3, slurry passages, 1a an 1b, and spray gas passages, 2a and 2b) adapted to jet the liquid mixture into one or more streams of droplets and to jet the one or more streams of droplets into the processing system; a reaction chamber (pressure vessel, 1) adapted to process a reaction mixture into the product material; and a gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) (see figures 2-3 and paragraph 0008-0017).
Inada et al. fails to disclose a dispersion chamber, and a heating assembly comprising: a second gas line being connected to an opening of a chamber wall of the reaction chamber for delivering one or more second gas flows into the reaction chamber, wherein the reaction mixture comprises the one or more first gas flows, the one or more second gas flows, and the one or more streams of droplets, and wherein the one or more second gas flows are delivered by the gas delivery element to mix with one or more flows of the gas-liquid mixture at each other at an angle (ß) of between zero degree and about 180 degree inside the reaction chamber.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Inada et al. resulting in a gas delivery element being connected to the second gas line and positioned inside the reaction chamber in order to provide a cavitation effect (see Inada et al., paragraph 0014) resulting improvised atomization.
Regarding claim 15, the combined teachings of Chen and Inada et al. fail to disclose a processing system wherein the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the gas delivery element of the heating assembly is positioned upwardly inside the reaction chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
`Regarding claim 16, the combined teachings of Chen and Inada et al. disclose a processing system wherein the one or more first gas flows delivered through the one or more first gas lines are maintained at a first temperature, and the one or more second gas flows delivered through the gas delivery element of the heating assembly is maintained at a second temperature, and wherein the second temperature is higher than the first temperature, since Chen discloses that the one or more first gas flows (404) delivered through the one or more first gas lines are maintained at a first temperature, and the one or more second gas flows (333) delivered through the one or more second gas lines is maintained at a second temperature, and wherein the second temperature is higher than the first temperature (see Abstract; figures 1-6 and paragraphs 0029-0090) and Inada et al. discloses the gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) is positioned inside the reaction chamber (1) (see figures 2-3 and paragraph 0008-0017).
	Regarding claims 17-18, Chen discloses a processing system wherein the first temperature is maintained at a temperature of between 20 °C and 400 °C; and wherein the second temperature is maintained at a temperature of between 100 °C and 1400 °C (see Abstract; figures 1-6; and paragraphs 0029-0090).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Chen discloses a process system further comprising a buffer chamber adapted to deliver the one or more first gas flows flowed from the system inlet into the dispersion chamber.
	Claim 9 depends on claim 8.
Claims 19-23 are allowed.

	Regarding claim 19, Chen discloses a method of producing a product material from a liquid mixture (see Abstract), comprising: delivering one or more second gas flows (333) via a heating assembly into a reaction chamber (reactor, 340) of the processing system (300), wherein the heating assembly comprises: a second gas line being connected to an opening of a chamber wall of the reaction chamber (340) for delivering one or more second gas flows (333) into the reaction chamber (340); jetting the liquid mixture into one or more streams of droplets by one or more power jet modules (mist generator, 306) of the processing system (300); flowing the one or more streams of droplets inside a dispersion chamber (drying chamber, 310) of the processing system (300) via the one or more power jet modules (306); and forming a reaction mixture comprising the one or more first gas flows (404), the one or more second gas flows (333), and the one or more streams of droplets (402) (see Abstract; figures 1-6 and paragraphs 0029-0090)
	Inada et al. discloses a method of producing a product material from a liquid mixture, comprising: delivering one or more first gas flows through two spray gas passages, (2a and 2b); and a gas delivery element (nozzles, 4 and 5, and nozzle edge portion, 3) being connected to the second gas line and positioned inside the reaction chamber; jetting the liquid mixture into one or more streams of droplets by one or more power jet modules of the processing system (see figures 2-3 and paragraph 0008-0017).
	The prior art references fail to disclose a method of producing a product material from a liquid mixture, comprising: delivering one or more first gas flows via a system inlet into a buffer chamber of a processing system.
Claims 20-23 depend on claim 19.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774